DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201711226815.1 , filed 11/29/2017.

Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.
Claims 4-7 are cancelled. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-10, and 15-24 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-3 and 15-19 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.Claims 8-10 and 20-24 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1-3, 8-10, 15-24 recites a judicial exception by reciting the limitations of obtaining schedule, reminder or a running application, determining stress measurement time, and detecting stress of a user based on the stress measurement time. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “obtaining the event of a terminal”. That is, other than reciting “obtaining” data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “obtaining” language, the claim encompasses the user manually monitors a patient using a terminal, determines when the patient is using the terminal and monitoring the patient’s stress during the time of using the terminal. The mere nominal recitation of a obtaining an event of a terminal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-3, 8-10, 15-24 recites a mental process and is directed to an abstract idea. See MPEP 2106.04(a)(2)III.C.
2A – Prong 2: The claims 1-3, 8-10, 15-24 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. event of the terminal, running application, 
2B: As discussed with respect to step 2A prong two, the additional elements of PPG sensor, display, etc.,  in the dependent claims amounts to no more than a routine data-gathering device. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-3 and 15-19 are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 15-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites the limitation “an event” in line 7. It is unclear if this is the same event as in line 1 (or claim 1) or not. 
Dependent claims 15-16 are rejected for depending on claim 2.
Claim 9 recites the limitation “an event” in lines 6 and 7. It is unclear if this is the same event as in line 1 or not. 
Dependent claims 20-21 are rejected for depending on claim 9.
Claim 18 recites the limitation “determining the stress of the user based on the first heart rate”; claim 18 depends from claim 1 which requires “detecting stress based on the stress measurement time”. It is unclear whether the limitation of claim 1 is still required or not. Suggested language “further determining the stress…”.
Claim 19 recites the limitation “high stress” in line 3. This term is considered to be a relative term and the specification does not provide some standards for measuring that degree. Further, it is determined that one of ordinary skill in the art, in view of the prior art and the status of the art, would not reasonably appraise the scope of the invention. See MPEP 2173.05(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, -9, 15-16, 19-21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat Pub No. 20180078188 granted to Kaneko et al. (hereinafter “Kaneko”).
Regarding claim 1, Kaneko discloses a stress detection method (para 00, “stress management method”), comprising: obtaining an event of a terminal, wherein the event is at least one of a schedule, a reminder, or a running application program (para 0109, discussing having a life log storage and a schedule storage); determining a stress measurement time based on the event of the terminal (para 0131, “using life log data corresponding to a detection time point of biological data that affects an increase in the stress level of the target user”); and detecting stress of a user based on the stress measurement time (para 0183, “estimation in S300”).  

Regarding claim 2, Kaneko discloses the method according to claim 1, wherein the event is at least one of the schedule or the reminder (para 0109, discussing having a life log storage and a schedule storage”), and the determining the stress measurement time based on the event of the terminal, and detecting stress of the user based on the stress measurement time comprises: determining, based on the schedule or the reminder, whether stress is caused  It is noted that this limitation requires “if the schedule or the reminder causes stress to the user, [then] … ,” therefore, if the schedule or the reminder does not cause stress to the user, then the method ends and nothing is done. therefore, it is a contingent limitation: See MPEP 2106.04(a)(2)III.C.) .   

Regarding claim 8, Kaneko discloses a terminal (para 0104, fig. 2, life log detector 5), comprising: a processor configured to obtain an event of the terminal (para 0108), wherein the event is at least one of a schedule, a reminder, or a running application program (para 0109, discussing having a life log storage and a schedule storage), wherein the processor is configured to determine a stress measurement time based on the event of the terminal  (para 0131, “using life log data corresponding to a detection time point of biological data that affects an increase in the stress level of the target user”); and a sensor configured to detect stress of a user based on the stress measurement time (para 0037-0038 “first sensor that detects biological data…second sensor that detects life log data…”; para 0183, “estimation in S300”).  

Regarding claim 9, Kaneko discloses the terminal according to claim 8, wherein the event is at least one of the schedule or the reminder, and the processor is further configured to: determine, based on the schedule or the reminder, whether stress is caused to the user (para 0131, “using life log data corresponding to a detection time point of biological data that  It is noted that this limitation requires “if the schedule or the reminder causes stress to the user, [then] … ,” therefore, if the schedule or the reminder does not cause stress to the user, then the method ends and nothing is done.; See MPEP 2106.04(a)(2)III.C.).    

Regarding claim 15, Kaneko discloses the method according to claim 2, wherein the determining whether stress is caused to the user comprises: determining a first keyword from the at least one of the schedule or the reminder, determining a type of the event is a first type based on the first keyword; determining whether the stress is caused to the user based on the first type of the event (para 0131 “using the life log data” para 0139, fig 9, discussing providing stress term table in which types of interpersonal stress and terms related to the type of the interpersonal stress are associated is stored in storage in advance, which are to be used to determine the type of stress).

Regarding claim 16, Kaneko discloses the method according to claim 2, wherein the determining a stress measurement time based on the event of the terminal comprises: obtaining a first start time and a first end time of the event (fig. 6); determining the stress measurement time based on the first start time and/or the first end time of the event (fig. 1; para 0151; pp 6-7, para 0131, “using life log data corresponding to a detection time point of biological data that affects an increase in the stress level of the target user”).  

Regarding claim 19, Kaneko discloses the method according to claim 1, the method further comprises: displaying a first information when the detected stress satisfies a first condition, wherein the first condition corresponds to a high stress, and the first information indicates that current stress is high (fig. 2, 14, display 16, para 0042; it is noted that that claim does not require displaying any data and displaying appears to be based on the outcome of the condition: “displaying … when the detected stress satisfies”).  

Regarding claim 20, Kaneko discloses the terminal according to claim 9, wherein the processor is further configured to: determine a first keyword from the at least one of the schedule or the reminder, determine a type of the event is a first type based on the first keyword; determine whether the stress is caused to the user based on the first type of the event (para 0131, “using the life log data”, para 0139, fig 9, discussing providing stress term table in which types of interpersonal stress and terms related to the type of the interpersonal stress are associated is stored in storage in advance, which are to be used to determine the type of stress).  

Regarding claim 21, Kaneko discloses the terminal according to claim 9, wherein the processor is further configured to: obtain a first start time and a first end time of the event; determine the stress measurement time based on the first start time and/or the first end time of the event (Figs 1 and 6).


Regarding claim 24, Kaneko discloses the terminal according to claim 8, wherein the processor is further configured to: display a first information when the detected stress satisfies it is noted that that claim does not require displaying any data and displaying appears to be based on the outcome of the condition: “displaying … when the detected stress satisfies”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 17, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (20180078188) in view of US Pat Pub No. 20170100066 granted to Delaney et al. (hereinafter “Delaney”).
Regarding claim 3, Kaneko discloses the method according to claim 1, […] if the running application program belongs to the first application list and a running time of the running application program exceeds a preset time, determining whether a current heart rate of the user exceeds a resting heart rate (It is noted that this limitation requires “if the running application program belongs…, [then] … ,” therefore, if the running application program does NOT belong, then the nothing is done.); and 2Atty. Docket No. 10167P1143US1 (P1143) detecting the stress of the user at a time point or in a time period after the current heart rate of the user exceeds the resting heart rate (para it is noted that this limitation is a contingent limitation since nothing is done if the heart rate does not exceed the resting heart rate – See MPEP 2106.04(a)(2)III.C.) but fails to disclose wherein the event is the running application program, and the determining the stress measurement time based on the event of the terminal, and the detecting stress of the user based on the stress measurement time comprises: determining whether the running application program belongs to a first application list, wherein the first application list comprises a list of application programs that affect the stress of the user. 
Delaney teaches a similar method for monitoring stress levels of a user during the users activity or while switching between activities wherein the user’s activity information may include communications feeds associated with the users, such as the user's social media postings, instant messages, e-mail messages, calendar events, phone records/usage activity (para 0041; the applications being monitored are considered to be the applications listed). The stress analysis server 210 may determine the user's stress level using heart rate variability (HRV) measurements and patterns (para 0049). This allows monitoring and generating reports of the user’s stress level during various activities which allows for determining the user’s stress during various activities (para 0033). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kaneko with the teachings of Delaney in order to monitor the user’s activity which includes running different application programs to provide the predictable result of monitoring and generating reports of the user’s stress level during various activities which allows for determining the user’s stress during various activities.

Regarding claim 17, Kaneko as modified by Delaney renders the method according to claim 3 obvious as recited hereinabove, Delaney teaches wherein the method further comprises: determining a type of the running application program is a second type; determining a first duration of the preset time based on the second type (para 0017, discussing monitoring user activity based on the running application to determine context switching, stress level at each context switch, and stress level during a period, para 0033 “the stress analysis server 210 may determine a time in which a user transitioned from one task to another based on the user activity…” and para 0041 and 0052).  

Regarding claim 10, Kaneko discloses the terminal according to claim 8, […] if the running application program belongs to the first application list and a running time of the running application program exceeds a preset time, determine whether a current heart rate of the user exceeds a resting heart rate (It is noted that this limitation requires “if the running application program belongs…, [then] … ,” therefore, if the running application program does NOT belong, then the nothing is done.); and3Atty. Docket No. 10167P1143US1 (P1143) control the sensor to detect the stress of the user at a time point or in a time period after the current heart rate of the user exceeds the resting heart rate (para 0135; it is noted that this limitation is a contingent limitation since nothing is done if the heart rate does not exceed the resting heart rate - See MPEP 2106.04(a)(2)III.C.); but fails to disclose
Delaney teaches a similar method for monitoring stress levels of a user during the users activity or while switching between activities wherein the user’s activity information may include communications feeds associated with the users, such as the user's social media postings, instant messages, e-mail messages, calendar events, phone records/usage activity (para 0041 the applications being monitored are considered to be the applications listed). The stress analysis server 210 may determine the user's stress level using heart rate variability (HRV) measurements and patterns (para 0049). This allows monitoring and generating reports of the user’s stress level during various activities which allows for determining the user’s stress during various activities (para 0033). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kaneko with the teachings of Delaney in order to monitor the user’s activity which includes running different application programs to provide the predictable result of monitoring and generating reports of the user’s stress level during various activities which allows for determining the user’s stress during various activities.

Regarding claim 22, Kaneko as modified by Delaney renders the terminal according to claim 10 obvious as recited hereinabove, Delaney teaches wherein the processor is further configured to: determine a type of the running application program is a second type; 5Atty. Docket No. 10167P1143US1 (P1143) determine a first duration of the preset time based on the second type (para 0017, discussing monitoring user activity based on the running application to determine context switching, stress level at each context switch, and stress level during a period, para 0033 “the stress analysis server 210 may determine a time in which a user transitioned from one task to another based on the user activity…” and para 0041 and 0052).    

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (20180078188) in view of US Pat Pub No. 20140107493 granted to Yuen et al. (hereinafter “Yuen” -cited on IDS)
Regarding claim 18, Kaneko discloses the method according to claim 1, wherein the detecting stress of a user comprises: 4Atty. Docket No. 10167P1143US1 (P 1143) collecting a signal using a sensor; determining a first heart rate based on the signal collected by the sensor; and determining the stress of the user based on the first heart rate (para 0091) but fails to disclose the sensor being a photoplethysmography (PPG) sensor. 
Yuen discloses a portable biometric monitoring device that teaches that it is known to use PPG sensor to determine heart rate of the user (para 0019). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kaneko with the teachings of Yuen to provide a PPG sensor to measure the heart rate of the user. 

Regarding claim 23, Kaneko discloses the terminal according to claim 8, wherein the processor is further configured to: collect a signal using a sensor; determine a first heart rate based on the signal collected by the sensor; and determine the stress of the user based on the first heart rate (para 0091) but fails to disclose the sensor being a photoplethysmography (PPG) sensor.
Yuen discloses a portable biometric monitoring device that teaches that it is known to use PPG sensor to determine heart rate of the user (para 0019). It would have been obvious to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20180184959 granted to Takahashi; and 20180000414 granted to Lowet et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SANA SAHAND/             Examiner, Art Unit 3792                                                                                                                                                                                           

/Jennifer Pitrak McDonald/             Supervisory Patent Examiner, Art Unit 3792